Citation Nr: 1019948	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-36 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for bilateral shin 
splints, to include as a symptom of fibromyalgia.

2.	Entitlement to service connection for right knee disorder, 
to include as a symptom of fibromyalgia. 

3.	Entitlement to service connection for left knee disorder, 
to include as a symptom of fibromyalgia.

4.	Entitlement to service connection for bilateral hip 
disorder, to include as a symptom of fibromyalgia.

5.	Entitlement to service connection for neck disorder, to 
include as a symptom of fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 
2005.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2009.  A transcript of 
the hearing is associated with the claims file.  During the 
hearing, he submitted additional evidence with a waiver of 
initial RO consideration.   See 38 C.F.R. § 20.1304 (2009).

In July 2009, the Board remanded this case for further 
development, including issuance of notice consistent with 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), request 
for medical releases for private treatment records, and for a 
VA medical examination.  The record shows that the Veteran 
was sent a notice letter in September 2009 that satisfied the 
requirements of Dingess.  The Veteran was asked to provide 
medical releases for the private treatment records, which he 
did.  Those records have been added to the claims file.  
Finally, the Veteran was scheduled for and underwent a VA 
medical examination by a rheumatologist in conjunction with 
these claims in December 2009.  Thus, VA has complied with 
the July 2009 remand instructions.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.	The Veteran did not serve in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.	Competent lay evidence shows a continuity of 
symptomatology for the Veteran's bilateral shin splints 
since his military service.

3.	Competent lay evidence shows a continuity of 
symptomatology for the Veteran's right knee tendonitis 
since his military service.

4.	Competent lay evidence shows a continuity of 
symptomatology for the Veteran's left knee tendonitis 
since his military service 

5.	Competent medical evidence does not show that the 
Veteran's bilateral hip disorder is causally related to 
his military service.
	
6.	Competent medical evidence does not show that the 
Veteran's neck disorder is causally related to his 
military service.


CONCLUSIONS OF LAW

1.	Bilateral shin splints were incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307. 3.309, 3.317 (2009).

2.	Right knee tendonitis was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307. 3.309, 3.317 (2009).

3.	Left knee tendonitis was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307. 3.309, 3.317 (2009).

4.	A bilateral hip disorder was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307. 3.309, 3.317 (2009).

5.	A neck disorder was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307. 3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a November 2005 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.  In addition, in September 2009, the 
RO sent the Veteran a letter that informed how the disability 
ratings and effective dates are assigned, as required by 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The RO 
sent the Veteran a SSOC in February 2010.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, private 
treatment records, VA medical examination results, and 
statements of the Veteran and his representatives have been 
associated with the record.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support 
of his appeal.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Service Connection for Fibromyalgia

As an initial matter, the Board notes that while the Veteran 
served during the Persian Gulf War, he did not serve in the 
Southwest Asia theater of operations.  His DD-214 shows no 
foreign or sea service.  Therefore, the Veteran is not found 
to be a Persian Gulf War veteran as defined within 38 C.F.R. 
§ 3.317.  The presumptive provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317 pertaining to undiagnosed illness 
(including fibromyalgia) among Persian Gulf veterans are not 
applicable.  Each of the Veteran's claimed disabilities will 
therefore be evaluated on a direct basis.  As each of the 
Veteran's disabilities has been claimed to also include as a 
symptom of fibromyalgia, consideration of direct service 
connection for fibromyalgia is warranted.

The first requirement for direct service connection is 
evidence of a current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The record on appeal contains 
conflicting medical diagnoses that have been obtained by the 
RO.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, 
the Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  By law, the Board is obligated 
under 38 U.S.C.A. § 7104(d) to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the Veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 
(1996).  At the time of his November 2005 VA medical 
examination the Veteran complained of pain in the posterior 
neck, right wrist, low back, bilateral hip, bilateral knees, 
and bilateral shins.  He was diagnosed with chronic diffuse 
body pain involving multiple joints and fibromyalgia.  By 
contrast, the December 2009 VA examiner found that the 
Veteran's symptoms did not meet the requirements for a 
diagnosis of fibromyalgia and therefore he did not have 
fibromyalgia.  Specifically, the examiner noted that the 
Veteran judged 2 of the 18 fibrocystic tender points to be 
tender.  After reviewing all the evidence of record, the 
Board finds that the preponderance of the medical evidence is 
against a diagnosis of fibromyalgia.  The Board notes the 
December 2009 examiner reviewed the claims file, assessed the 
Veteran's fibrocystic tender points, and provided a rationale 
for his opinion that such a diagnosis was not warranted.  By 
contrast, the November 2005 examiner did not review the 
claims file and did not note any investigation of the 
Veteran's fibrocystic tender points.  The diagnosis of 
fibromyalgia appears to a catchall for the Veteran's many 
then-undiagnosed symptoms and not an affirmative diagnosis 
unto itself.  Thus, the Board concludes that the weight of 
the evidence is against finding a diagnosis of fibromyalgia.

Shin Splints Claim

The record shows that the Veteran complained of shin splits 
during his military service.  Direct service connection 
requires evidence of the in-service incurrence or aggravation 
of a disease or injury.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The Veteran's service treatment records 
show complaints of shin splints in April 2005, May 2005, and 
June 2005.  However, an April 2005 radiologic exam report 
showed normal tibia and fibula.  Thus, service treatment 
records are sufficient to establish an in-service occurrence 
of shin splints.  

The record does not include a medical diagnosis of a current 
shin condition.  As noted above, the Veteran underwent a VA 
medical examination in November 2005.  At that time a 
bilateral shin examination was performed.  No gross deformity 
was demonstrated.  There was no edema, but there was mild 
tenderness to palpitation.  While not offering a current 
diagnosis, the December 2009 VA examiner acknowledged a 
history of shins splints with increased use of the legs.  By 
contrast, the Veteran has provided his own lay evidence of 
shin splits, in the form of his complaints of current shin 
splints, during the pendency of the claim.  See McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  The Board finds that 
shins splints are the type of simple condition that a 
layperson, particularly one who had been diagnosed with the 
same condition previously, is capable of identifying.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 
2007).  Thus the current disability requirement is satisfied.  

The third and final requirement for direct service connection 
is medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson, 12 
Vet. App. at 253.  In the alternative, service connection may 
be established by a continuity of symptomatology, not 
necessarily continuity of treatment, between a current 
disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991); see also 38 C.F.R. § 3.303.  As noted above, the 
Veteran's shin splints first began during his military 
service.  The Veteran has stated that he continued to have 
shin pain after service, as noted in the subjective history 
of his November 2005 VA medical examination, and this formed 
the basis of his service connection claim.  Thus, the 
evidence favors a finding of continuity of symptomatology 
back to his military service.  Accordingly, service 
connection for shin splints is warranted.

Bilateral Knee Claim

Again, the first requirement for direct service connection is 
evidence of a current disability.  Hickson, 12 Vet. App. at 
253.  The December 2009 VA examiner found that, by history, 
the Veteran had quadriceps tendonitis with increased knee 
use.  Thus, the record shows evidence of a current knee 
disability, diagnosed as tendonitis.

The second requirement for direct service connection is 
medical or, in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury.  
Hickson, 12 Vet. App. 253.  The record shows that the Veteran 
complained of bilateral knee pain during his military 
service.  The Veteran's service treatment records show a 
temporary physical profile in April 2005 for knee pain.  In 
June 2005, the Veteran was treated for tendonitis patellar 
and issued knee braces for both knees.  He was given another 
temporary physical profile for his knees, lasting one month 
due to patellofemoral syndrome.  Thus, service treatment 
records are sufficient to establish an in-service occurrence 
of bilateral knee pain.

The third and final requirement for direct service connection 
is medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Id.  In the 
alternative, service connection may be established by a 
continuity of symptomatology, not necessarily continuity of 
treatment, between a current disorder and service.  Wilson, 2 
Vet. App. at 19; see also 38 C.F.R. § 3.303.  The Veteran 
began complaining of bilateral knee pain during his military 
service.  These complaints continued after service and formed 
the basis of his service connected claim.  At the time of his 
November 2005 VA examination, the Veteran's range of motion 
for his knees was from zero to 135 degrees, bilaterally, with 
discomfort at the end of the range.  This is five degrees 
less than full range of motion for the knee.  See 38 C.F.R. 
§ 4.71a, Plate II.  Based on this, the evidence favors a 
finding of continuity of symptomatology back to his military 
service.  Accordingly, service connection for bilateral knee 
conditions, diagnosed as tendonitis, is warranted.

Bilateral Hip Claim

The preponderance of the evidence is against the finding of a 
current disability.  A current disability is required for 
direct service connection.  Hickson, 12 Vet. App. at 253.  
Throughout the course of the appeal, the Veteran has 
complained of "slight hip pain" bilaterally.  See June 2005 
Claim, June 2007 Statement in Support of Claim.  An April 
2005 radiology report showed an abnormal study consistent 
with inflammation or stress reaction in the hips.  In 
November 2005, the Veteran underwent a VA examination in 
conjunction with his claims.  At that time, no gross 
deformity of either hip was found.  There was tenderness to 
palpation over bilateral trochanteric bursa area.  His range 
of motion was limited to flexion from zero to 90 degrees and 
abduction from zero to 40 degrees, both associated with 
discomfort.   Cf. 38 C.F.R. § 4.71a, Plate II.  At the time 
of his December 2009 exam, the Veteran stated that doctors 
had been concerned about his hips while he was in service, 
but his hips had never bothered him and did not bother him at 
the time of the examination.  His hip flexion was better than 
the normal range shown on Plate II, with his right hip 
flexion to 136 degrees and his left hip flexion to 141 
degrees.  Id.  That examiner noted a normal hip examination.

In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer, 3 Vet. App. 223, 225 (1992) (service 
connection is limited to cases wherein the service incident 
has resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (service 
connection claim must be accompanied by evidence establishing 
the claimant currently has the claimed disability).  In the 
absence of confirmed diagnosis of a bilateral hip disability, 
meaning medical evidence showing the Veteran has the 
condition alleged, service connection is not warranted.  In 
short, the current disability requirement has not been met as 
to this claim.  So service connection must be denied on this 
basis alone - irrespective of any other Hickson 
considerations.

The preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral hip 
disability.  The benefit sought on appeal is accordingly 
denied since there is no reasonable doubt to resolve in the 
Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Neck Claim

The evidence of record shows that the Veteran has a currently 
diagnosed neck condition.  A current diagnosis is required 
for a service connection claim.  Hickson, 12 Vet. App. at 
253.  In November 2005, the Veteran underwent a VA 
examination in conjunction with his claims.  At that time, 
his range of motion was limited.  His forward flexion of the 
cervical spine was zero to 35 degrees with pain at the end, 
his extension is zero to 25 degrees with pain beyond, left 
and right lateral flexion are zero to 20 degrees with pain 
beyond, and left and right lateral rotation are zero to 25 
degrees without pain.  Cf. 38 C.F.R. § 4.71a, Plate V.  
Private medical records from October 2007 contain a diagnosis 
of cervicolumbar strain/sprains.  In a February 2009 letter, 
the Veteran's private chiropractor diagnosed him with 
cervicalgia or neck pain and noted intermittent spasm of the 
lower cervical musculature.  VA treatment records from 
December 2009 contain a diagnosis of cervical strain.  
Therefore, the current disability requirement has been 
satisfied.

The Veteran's service treatment records do not show a chronic 
neck condition in service.  Direct service connection 
requires evidence of the in-service incurrence of a disease 
or injury.  See Hickson, 12 Vet. App. 253.  There is no 
reference to an in-service onset of neck pain or an in-
service neck injury.  With regard to the alternate 
requirement of an in-service injury, the Veteran provided the 
November 2005 VA examiner with a subjective history which 
referred to an unreported in-service fall in July 2004 or 
August 2004 that resulted in wrist and neck pain that 
resolved itself within one week.  He reiterated his account 
of that fall in his June 2009 hearing and during his December 
2009 VA medical examination.  Thus, the in-service injury 
requirement has been satisfied based on the Veteran's lay 
evidence.

The final requirement for service connection in evidence of a 
medical nexus between the Veteran's current neck condition 
and his in-service fall.  See id.  The December 2009 examiner 
did not find the Veteran's current neck condition to be 
attributable to his military service.  As noted above, this 
requirement can be satisfied by evidence showing a continuity 
of symptomatology between the current disorder and service.  
38 C.F.R. § 3.303(b).  While noting that continuity of 
treatment is not required to establish continuity of 
symptomatology, the Board finds that the lack of service 
treatment records related to neck pain, specifically in light 
of the multiple service treatment records that reflect his 
other conditions, weighs against the credibility of the 
Veteran's assertions that his neck pain began with the fall 
in service and has continued since his service.  Unlike other 
situations where a lack of treatment records may suggest a 
reluctance or inability to seek medical attention, the 
multiple records pertaining to the Veteran's knees, shins, 
low back, hips, and wrist during the Veteran's year of 
service indicate that the Veteran had no such reluctance or 
inability to seek treatment for his ailments and did, in 
fact, seek treatment for several other condition.  Therefore, 
the Board finds against continuity of symptomatology.  The 
final requirement for service connection has not been 
satisfied.  Accordingly, service connection for a neck 
condition is denied.


ORDER

Entitlement to service connection for bilateral shin splints 
is granted.

Entitlement to service connection for right knee tendonitis 
is granted.

Entitlement to service connection for left knee tendonitis is 
granted.

Entitlement to service connection for bilateral hip disorder, 
to include as a symptom of fibromyalgia, is denied.

Entitlement to service connection for neck disorder, to 
include as a symptom of fibromyalgia, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


